Title: From George Washington to Joseph Pettingill, 17 November 1783
From: Washington, George
To: Pettingill, Joseph


                  
                     Sir
                     West point 17 Novr 1783
                     
                  
                  I have reced your Letter of the 14 Instant.
                  It is undoubtedly just that you should receive the same compensation that others have for the like services—but I cannot recollect that any extraordinary pay was ever allowed to Officers for the Services you mention—On the contrary it has generally been considered as an agreable duty, as it afforded the Officers employed in it, an opportunity to Remain with or near their families.
                  
               